Citation Nr: 1000976	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1940 to 
September 1945.  He died in February 2005.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty from December 1940 to 
September 1945; he died in February 2005.  The appellant, his 
widow, has filed a claim for service-connected death 
benefits.  She asserts that service connection is warranted 
for the cause of the Veteran's death, in part, because the 
Veteran's service-connected lumbar spine and thigh 
disabilities contributed to his death.  See November 2006 
notice of disagreement.  Further, the appellant's 
representative contends service connection for the cause of 
the Veteran's death is warranted based on conditions not yet 
service-connected.  See October 2009 Appellant's Brief.

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  This issue will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of a Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board notes that the VCAA notice provided the 
appellant in June 2005 did not include a statement of the 
Veteran's service-connected conditions or an explanation of 
the evidence required to substantiate a DIC claim based on 
conditions not yet service connected.  As such, the Board 
finds that a remand is required so that the appellant can be 
provided with a VCAA notice letter that fully complies with 
the Court's holding in Hupp.







	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on 
both service-connected disorders and 
conditions not yet service-connected.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the appellant's claim 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



